18-01433-smb                   Doc 19              Filed 04/15/19                 Entered 04/15/19 15:42:55 Main Document
                                                                                 Pg 1 of 1   Hogan Lovells US LLP
                                                                                                             875 Third Avenue
                                                                                                             New York, NY 10022
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com




April 15, 2019


VIA ECF Filing
The Honorable Stuart M. Bernstein
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408

Re: SunEdison Litigation Trust v. General Electric Company, Case No: 18-01433-smb

Dear Judge Bernstein:

       We represent Defendant General Electric Company (“GE”) in the above referenced
adversary proceeding. We write to request an adjournment of the pre-trial conference
scheduled in this matter for April 18, 2019 to May 14, 2019, or an alternate date convenient to
the court, because GE is retaining new counsel in this matter. Counsel for Plaintiff consents to
this requested adjournment. Please do not hesitate to contact the undersigned with any
questions or concerns.


Respectfully submitted,


/s/ Nicole E. Schiavo
Nicole E. Schiavo

Senior Associate
nicole.schiavo@hoganlovells.com
D 212-918-3019



cc: Daniel F.X. Geoghan, counsel for Plaintiff, via ECF filing




Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai
Dusseldorf Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan
Minneapolis Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rio de Janeiro Rome San Francisco São Paulo Shanghai
Silicon Valley Singapore Sydney Tokyo Warsaw Washington DC Associated offices: Budapest Jakarta Shanghai FTZ Ulaanbaatar Zagreb. Business Service
Centers: Johannesburg Louisville. For more information see www.hoganlovells.com
